Citation Nr: 0739610	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to November 12, 1998, for residuals of a low back 
injury.

2.  Entitlement to an initial staged rating in excess of 60 
percent from November 12, 1998.

3.  Entitlement to an effective date prior to October 2, 
1999, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

An August 1996 RO decision denied the veteran's request to 
reopen a claim of service connection for a low back 
disability.  Following disagreement with the August 1996 RO 
decision, the veteran was subsequently awarded service 
connection for a low back disability by a February 2004 Board 
decision.  An April 2004 RO decision implemented the February 
2004 Board decision and awarded an initial rating of 20 
percent, effective July 9, 1996, and a rating of 60 percent, 
effective November 12, 1998, for the veteran's back 
disability.

A January 2005 rating decision awarded the veteran 
entitlement to TDIU, effective October 2, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to an initial rating 
in excess of 20 percent prior to November 12, 1998, for 
residuals of a low back injury, and further essentially 
contends that he is entitled an initial staged rating in 
excess of 60 percent from November 12, 1998.

The Board observes that the veteran was originally denied 
service connection for a back disability in March 1993 and, 
upon filing an application in July 1996 to reopen the claim, 
was ultimately granted service connection for a low back 
disability by a February 2004 Board decision.  In 
implementing the February 2004 Board decision, an April 2004 
RO decision awarded an initial rating of 20 percent for the 
low back disability, effective July 9, 1996, and a rating of 
60 percent, effective November 12, 1998.  The Board observes 
that the date of the grant of service connection for the low 
back disability, July 9, 1996, is not in dispute in this 
case.

In considering entitlement to an initial rating in excess of 
20 percent prior to November 12, 1998, the Board notes that 
there appears to be no medical records associated with the 
claims file pertaining to the applicable rating period (July 
9, 1996 to November 12, 1998) until a record dated in October 
1998.  The Board notes that page 8 of a March 12, 2000 
private occupational evaluation (authored by A.I.M., M.D., 
FAADEP) references what appears to be a February 6, 1997 VA 
record pertaining to the veteran's back.  A September 2000 
private vocational rehabilitation evaluation (authored by 
W.T.S., CRC) also references the February 1997 VA record on 
page 5 of its report and further identifies it (page 1) as 
being from the Harry S. Truman Medical Center in Columbia, 
Missouri.  This record is not associated with the claims 
file, and the Board can find no reference to it in various VA 
records in the file (including the evidence section of the 
April 2004 RO decision and June 2005 statement of the case).  
The Board notes that the February 1997 VA record also, 
according to the private reports, referenced further testing 
and treatment that was likely undertaken.  Further, while 
predating (at least in part) the applicable rating period, 
the Board also observes that records pertaining to the 
veteran's May 1996 back surgery are also not of record.  It 
also appears that the veteran has received treatment for his 
back at multiple VA facilities.

In sum, due to the unique circumstances in which this claim 
has developed, it appears that a comprehensive attempt to 
obtain VA treatment records has not been undertaken.  As such 
records are necessary to adjudicate the claims on appeal, VA 
records dating from the May 1996 VA surgery to the present 
should be obtained.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the veteran 
and request that he furnish the names, 
addresses and dates of treatment of all 
VA and private medical providers from 
whom he received treatment for his back 
disability since May 1996.  The AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, to specifically include VA 
treatment reports dated from July 9, 1996 
to November 12, 1998, and associate them 
with the claims folder.

2.  The AOJ should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



